 



Exhibit 10(iii)(A)(16)
AMENDMENT TO EMPLOYMENT AGREEMENT
          AMENDMENT made as of September 12, 2007 (the “Effective Date”),
between THE INTERPUBLIC GROUP OF COMPANIES, INC. (“Interpublic”) and TIMOTHY A.
SOMPOLSKI (“Executive”).
WITNESSETH:
          WHEREAS, Interpublic and Executive are parties to an Employment
Agreement made as of July 6, 2004 (the “Agreement”);
          WHEREAS, the Agreement provides for payments that are or might be
treated as deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”); and
          WHEREAS, Interpublic and Executive wish to avoid causing the Agreement
or any action taken thereunder to violate any applicable requirement of
Section 409A of the Code;
          NOW, THEREFORE, in consideration of the mutual promises set forth
herein and in the Agreement, the parties hereto, intending to be legally bound,
agree as follows:
     1. Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that (a) such provisions are expressly modified by the
provisions of this Amendment, or (b) paragraph 12, below, requires such
provisions to be modified.
     2. Defined Terms. When the initial letter or letters of any of the
following words or phrases in this Amendment are capitalized, such word or
phrase shall have the following meaning unless the context clearly indicates
that a different meaning is intended:
     a. “ESP” means the Interpublic Executive Severance Plan, as amended from
time to time.
     b. “401(k) Plan” means the Interpublic Savings Plan, as amended from time
to time.

 



--------------------------------------------------------------------------------



 



     c. “Good Reason”
     i. Executive shall be deemed to resign for Good Reason if and only if
(A) his Termination Date occurs within the two-year period immediately following
the date on which a Covered Action (as defined by clause (ii), below) occurs,
and (B) the conditions specified by clauses (ii) and (iii), below, are
satisfied.
     ii. Executive shall have Good Reason to resign from employment with IPG
only if at least one of the following events (each a “Covered Action”) occurs:
     (A) IPG materially reduces Executive’s annualized rate of base salary;
     (B) an action by IPG results in a material diminution of Executive’s
authority, duties or responsibilities;
     (C) an action by IPG results in a material diminution in the authority,
duties, or responsibilities of the supervisor to whom Executive is required to
report;
     (D) IPG materially diminishes the budget over which Executive retains
authority;
     (E) IPG requires Executive, without his express written consent, to be
based in an office more than fifty (50) miles outside of the New York, New York
metropolitan area, unless (x) the relocation decision is made by Executive, or
(y) Executive is notified in writing that Interpublic or his employer is
seriously considering such a relocation and Executive does not object in writing
within ten (10) days after he receives such written notice; or
     (F) IPG materially breaches an employment agreement between Interpublic and
Executive.

-2-



--------------------------------------------------------------------------------



 



     iii. Executive shall not have Good Reason to resign as a result of a
Covered Action unless:
     (A) within the ninety (90) day period immediately following the date on
which such Covered Action first occurs, Executive notifies Interpublic in
writing that such Covered Action has occurred; and
     (B) such Covered Action is not remedied within the thirty (30) day period
immediately following the date on which Interpublic receives a notice provided
in accordance with subclause (A), above.
     d. “IPG” means Interpublic or any of its parents, subsidiaries, or
affiliates.
     e. “Notice Date” means (x) if Interpublic terminates Executive’s employment
hereunder without Cause, the date that Interpublic provides written notice to
Executive that his employment with Interpublic will be terminated involuntarily
as of a specified Termination Date in the future, or (y) if Executive terminates
his employment hereunder for Good Reason, the date that Executive provides
written notice to Interpublic that a Covered Action has occurred.
     f. “Specified Employee” has the meaning prescribed by
Section 409A(a)(2)(B)(i) of the Code, determined in accordance with Treas. Reg.
§ 1.409A-1(i).
     g. “Termination Date” means the date of Executive’s “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code), as
determined by Interpublic in accordance with Treas. Reg. § 1.409A-1(h)(1). A
sale of assets to an unrelated buyer that results in Executive working for the
buyer or one of its affiliates shall not, by itself, constitute a “separation
from service” unless Interpublic, with the buyer’s written consent, so provides
within sixty (60) or fewer days before the closing of such sale. Unless the
context clearly indicates otherwise, the phrase “termination date” as it appears
in the Agreement without capitalization shall have the same meaning as set forth
in this subparagraph g.

-3-



--------------------------------------------------------------------------------



 



          If the initial letter or letters of any word or phrase in this
Amendment are capitalized, and such word or phrase is not defined in this
Amendment, such word or phrase shall have the meaning set forth in the Agreement
unless the context clearly indicates that a different meaning is intended.
     3. Allowances and Reimbursements. Sections 6.04 and 6.08 of the Agreement
are hereby clarified as follows:
     a. Section 6.04 of the Agreement is clarified by adding the following
sentence at the end thereof:
“Such allowance shall be paid in equal installments according to Interpublic’s
payroll practices and policies as are in effect from time to time.”
     b. Section 6.08 of the Agreement is clarified by adding the following
sentences at the end thereof:
“In order to be reimbursed for any financial planning expense, Executive must
submit substantiation of such expense in accordance with Interpublic’s standard
policies on or before the ninetieth (90th) day of the calendar year next
following the calendar year in which the applicable expense is incurred.
Interpublic shall pay any reimbursement required by this Section 6.08 within
thirty (30) days after it receives Executive’s valid request for reimbursement.”
     4. Termination of Employment by Interpublic. The Preamble of Section 7.01
of the Agreement is hereby clarified by adding the following sentence to the
beginning thereof:
“The provisions of this Section 7.01 shall apply only if Interpublic terminates
Executive’s employment hereunder involuntarily (within the meaning of Treas.
Reg. § 1.409A-1(n)(1)) without Cause.”

-4-



--------------------------------------------------------------------------------



 



     5. Continuation of Benefits. Section 7.01(iii) of the Agreement is hereby
deleted and replaced in its entirety with the following:
“(iii) Continuation of Benefits.
          “(a) If Interpublic terminates Executive’s employment involuntarily
without Cause in accordance with subsection (i), above, Executive shall continue
to be an employee, and shall continue to receive his base salary and the
employee benefits that he is eligible to receive as an active employee, until
the Termination Date (and Executive shall not receive salary or benefits for any
period after the Termination Date).
          “(b) If Interpublic terminates Executive’s employment involuntarily
without Cause in accordance with subsection (ii), above, Executive shall
continue to receive the salary and benefits prescribed by paragraph (a), above,
until the Termination Date. Thereafter, Executive shall be eligible to receive
the following employee benefits:
          “(1) Medical, Dental, and Vision Benefits. Interpublic shall provide
to Executive medical, dental, and vision benefits (or cash in lieu of such
benefits) in accordance with Section 4.2 of ESP (including the indemnification
required by Section 4.2(b) of ESP) as in effect on the Effective Date hereof,
subject to the following provisions:
               “(A) The “designated number of months” for purposes of
determining the “severance period” under ESP shall be twelve (12); provided,
however, that Executive’s right to benefits under this subparagraph (1) shall
terminate immediately upon Executive’s acceptance of employment with another
employer offering similar benefits;
               “(B) Any amendment, suspension, or termination of ESP after the
Effective Date that has the effect of reducing the level of benefits required by
this Section 7.01(iii)(b)(1) shall be disregarded unless Executive expressly
consents in writing to such amendment, suspension, or termination; and
               “(C) Executive’s right to the level of benefits required by this
Section 7.01(iii)(b)(1) shall not

-5-



--------------------------------------------------------------------------------



 



be conditioned on Executive’s execution of the agreement required by Section 5
of ESP.
          “(2) Interpublic Savings Plan.
               “(A) Executive shall not be eligible to contribute or defer (and
shall not contribute or defer) any compensation with respect to the period after
the Termination Date under the 401(k) Plan or any other savings or deferred
compensation plan (whether tax-qualified or nonqualified) maintained by IPG.
               “(B) Interpublic shall pay to Executive a lump-sum amount equal
to the aggregate of the matching contributions that Interpublic would have made
for the benefit of Executive under the 401(k) Plan if, during the period that
begins on the day after the Termination Date and ends on the earlier of (x) the
first anniversary of the Notice Date or (y) the date Executive accepts
employment with another employer offering a tax-qualified savings plan,
Executive had participated in the 401(k) Plan and made pre-tax deferrals and
after-tax contributions to the 401(k) Plan at the same rate as in effect
immediately before the Termination Date. Such payment shall be made (without
interest) within thirty (30) days after the first anniversary of the Notice
Date; provided, however, that if Interpublic determines that Executive is a
Specified Employee, such payment shall be made (without interest) no earlier
than Interpublic’s first pay date for the seventh month following the
Termination Date (or, if earlier, a date determined by Interpublic that occurs
within the ninety (90) day period immediately following the date of Executive’s
death). The amount of the lump-sum payment required by this clause (B) shall be
determined based on the matching formula prescribed by the 401(k) Plan as in
effect during the period described herein.”
     6. Termination of Employment by Executive for “Good Reason.” Section 7.05
of the Agreement is hereby deleted and replaced in its entirety with the
following:
“7.05 Termination of Employment by Executive for Good Reason. Executive may
terminate his employment with Interpublic for Good Reason. In the event of
termination by Executive for Good Reason, Interpublic shall pay or provide to
Executive all of the compensation, benefits and perquisites

-6-



--------------------------------------------------------------------------------



 



specified by Section 7.01 hereof, as if Executive’s employment were terminated
by Interpublic without Cause.”
     7. Reimbursement of Prevailing Party Fees and Costs. Section 9.01 of the
Agreement is hereby clarified and amended by replacing the reference to
“Section 13.01” with “Section 12.01” and by hereby amended to add the following
new sentences to the end thereof:
“In order to be eligible for a payment or reimbursement pursuant to this
Section 9.01, the party entitled to reimbursement or other payments shall submit
to the other party a written request for payment, with invoices and receipts
documenting the amount to be reimbursed or paid, within thirty (30) days after a
final decision is rendered. Subject to the immediately preceding sentence, all
reimbursements and other payments required by this Section 9.01 shall be made by
March 15th of the calendar year next following the calendar year in which a
final decision is rendered.”
     8. Entire Agreement. Article XI of the Agreement is hereby deleted and
replaced by the following:
“Article XI
“Entire Agreement
     “11.01 This Agreement, as amended, sets forth the entire understanding
between Interpublic and Executive concerning his employment by Interpublic and
supersedes any and all previous agreements between Executive and Interpublic
concerning such employment and/or any compensation or bonuses. In the event of
any inconsistency between the terms of an amendment to this Agreement and the
terms of this Agreement in effect before such amendment, the terms of the
amendment shall govern. Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation,
and execution of this Agreement and each amendment thereto. Any amendment or
modification to this Agreement shall be set forth in writing and signed by
Executive and an authorized director or officer of Interpublic.”
     9. Legal Fees and Expenses. Executive acknowledges that he has been
reimbursed for legal fees, expenses and other costs associated with the
negotiation of the Agreement. Executive shall not be entitled to reimbursement
for any legal fees, expenses or other costs incurred in connection with this
Amendment or any other employment-related agreement.

-7-



--------------------------------------------------------------------------------



 



     10. Applicable Law. Section 12.01 of the Agreement is hereby clarified by
adding at the end thereof the phrase “without regard to any rule or principle
concerning conflicts or choice of law that might otherwise refer construction or
enforcement to the substantive law of another jurisdiction.”
     11. Authority to Determine Payment Date. To the extent that any payment
under the Agreement may be made within a specified number of days on or after
any date or the occurrence of any event, the date of payment shall be determined
by Interpublic in its sole discretion, and not by the Executive, his
beneficiary, or any of his representatives.
     12. American Jobs Creation Act of 2004. The Agreement, as amended hereby,
shall be construed, administered, and interpreted in accordance with (i) before
January 1, 2008, a reasonable, good-faith interpretation of Section 409A of the
Code and Section 885 of the American Jobs Creation Act of 2004 (collectively the
“AJCA”) and (ii) after December 31, 2007, the AJCA. If Interpublic or Executive
determines that any provision of the Agreement, as amended hereby, is or might
be inconsistent with the requirements of the AJCA, the parties shall attempt in
good faith to agree on such amendments to the Agreement as may be necessary or
appropriate to avoid causing Executive to incur adverse tax consequences under
Section 409A of the Code. No provision of the Agreement, as amended hereby,
shall be interpreted or construed to transfer any liability for failure to
comply with Section 409A from Executive or any other individual to Interpublic.
          IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and
Executive have caused this Amendment to the Agreement to be executed.

                  The Interpublic Group of Companies, Inc.       Executive    
 
               
BY:
  /s/ Nicholas J. Camera
 
      /s/ Timothy A. Sompolski
 
   
 
  Nicholas J. Camera       Timothy A. Sompolski    
 
  Senior Vice President            
 
  General Counsel            
 
               
DATE:
  September 12, 2007   DATE:   July 4, 2007    
 
 
 
     
 
   

-8-